Citation Nr: 0029143	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  94-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of 
crush injuries of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from May 1953 to May 1955.  Of 
record is a set of orders from the service department 
indicating that the veteran arrived in "CONUS" (Continental 
United States) on 15 May 1955 aboard the U.S.S. Cape 
Esperance.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  This case was previously remanded by 
the Board for additional development in November 1997.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for residuals of crush injuries of the hands was denied by an 
RO rating decision in February 1989; no timely appeal 
therefrom was filed.

2.  Evidence received since the final, February 1989 rating 
decision with regard to residuals of crush injuries of the 
hands does not bear directly or substantially upon the issues 
at hand, is essentially duplicative or cumulative, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1989 rating decision denying service 
connection for residuals of crush injuries of the hands is 
final.  38 U.S.C.A. § 4005(c) (West 1988) (now 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1999)); 38 U.S.C.A. §§ 1110, 1131, 
5107, 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 19.192 
(1988) (now 38 C.F.R. § 20.1103 (1999)).

2.  Evidence received since the February 1989 rating decision 
is not new and material, and the claim for service connection 
for residuals of crush injuries of the hands is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 1999); 
§§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) are unavailable.  
In response to the RO's attempts to obtain the veteran's 
SMRs, the National Personnel Records Center (NPRC) explained 
that the veteran's records may have been destroyed in a fire 
that occurred at the facility in 1973.

An October 1969 private hospital report, reflecting treatment 
for an unrelated disability, notes a normal clinical 
evaluation of the upper extremities.

During hospitalization for another unrelated disability in 
January 1982, the veteran reported sustaining a crush injury 
and multiple fractures to the right forearm approximately 30 
years earlier.  An examination of the upper extremities 
revealed "several areas of localized cellulitis, where [the 
veteran] injured himself on equipment approximately two weeks 
ago."

In April 1984, the veteran filed a claim of entitlement to 
service connection for residuals of crush injuries of the 
hands.

The following month, he submitted copies of photographs 
showing a cast on his right arm and hand during service.

In a June 1984 Request For Information Needed to Reconstruct 
Medical Data, the veteran reported that he received treatment 
for multiple fractures of both hands at an Air Force Hospital 
in Japan in 1955.  On a NA Form 1355, dated in July 1985, the 
veteran specifically identified the Air Force facility as the 
base hospital at Tachikawa.  He identified his unit and 
reported the dates of treatment as between April 26-28, 1955.  
The RO made a series of efforts well into 1985 to obtain from 
the National Personnel Records Center (NPRC) the service 
medical records pertaining to the alleged incident as well as 
administrative records that might provide collateral support 
for the veteran's claim of medical treatment at that time and 
location.  A June 1985 report from the NPRC discloses that a 
search of morning report records from the veteran's reported 
unit showed that he was assigned in March 1955, but contained 
no entry indicating illness or treatment for the period March 
to June 1955.  An August 1985 report from the NPRC describes 
a further search over other periods that again failed to 
produce any administrative records of any illness pertinent 
to the claim.  No records from the medical facilities 
identified by the claimant were located.



On VA orthopedic examination in September 1984, the veteran 
reported sustaining injuries to both hands during service in 
1955, when his hands were caught in a door on a ship.  He 
explained that he was hospitalized in Japan for treatment of 
his hand injuries for two or three weeks.  Current complaints 
included constant pain in both hands.  An X-ray study of the 
hands revealed mild osteoarthritic changes involving both 
radiocarpal and distal interphalangeal joints with no 
evidence of fracture, dislocation, or bone destruction.  The 
pertinent diagnosis was probable degenerative changes of both 
hands.

Based on this evidence, an October 1984 rating decision 
denied entitlement to service connection for residuals of 
crush injuries of the hands.  The veteran filed a notice of 
disagreement (NOD) with this decision in December 1984.  In 
January 1985, he was provided a Statement of the Case 
advising him that his service medical records were not 
available for review.  He submitted a substantive appeal 
(Form 9) the following month, perfecting his appeal.


During an April 1985 personal hearing, the veteran testified 
that he sustained crush injuries to both hands while aboard a 
ship returning to the United States near the end of his tour 
of duty.  Transcript (T.) at 9.  He explained that one of the 
doors on the ship closed on both of his hands, causing 
multiple fractures.  T. at 9.  The veteran reported that he 
was taken to sickbay, and was subsequently transferred to a 
United States Air Force hospital in Japan for further 
treatment.  T. at 9.  He related that both of his hands were 
placed in casts, and he was transferred home shortly 
thereafter.  T. at 9.  According to the veteran, both hands 
were in casts at the time of his discharge from service.  T. 
at 9.  He reported numbness in both hands following his 
separation from service, and indicated that he was unable to 
move either of his "little fingers."  T. at 9-10.

A December 1985 VA hospital report notes that the veteran 
sustained injuries to both hands when they were caught in a 
metal door aboard ship coming home from Japan in 1955.  
Current complaints included constant aching, pain, and 
numbness in both hands, with the right hand worse than the 
left.  A physical examination revealed a flexion deformity of 
the distal end of the right ring finger of approximately 20 
degrees, and a flexion deformity of the distal end of the 
left 5th finger of approximately 20 degrees.  An X-ray study 
of both hands showed degenerative changes in the distal 
interphalangeal joints of all fingers, and an old healed 
fracture of the right 5th metacarpal.  The diagnostic 
impression was history of residuals of a crushing injury of 
both hands.

A January 1986 hearing officer's decision and Supplemental 
Statement of the Case continued the denial of service 
connection for residuals of crush injuries of the hands.  
This document again advised the veteran that his service 
medical records could not be located and that further 
searches for administrative records failed to produce 
evidence to support his claim.

In an October 1986 decision, the Board confirmed the denial 
of service connection for residuals of crush injuries of the 
hands.

On VA neurological examination in January 1987, the veteran 
reported that he was "totally asymptomatic except for in the 
mornings upon awakening when he notices that both of his 
hands are numb and it takes a few minutes for them to 
normalize."  The examiner noted no motor or sensory deficits 
referable to the ulnar nerves, and concluded that the 
veteran's bilateral ulnar nerve symptoms were "most likely 
related to [the] position of the elbow[s] during sleep."

The veteran sought to reopen his claim for service connection 
for residuals of crush injuries of the hands in September 
1988.

Service connection for residuals of crush injuries of the 
hands was denied by a rating decision in February 1989.  The 
veteran was informed of, but voiced no disagreement with, 
that decision.  That decision became final.

In September 1992, VA outpatient records reflecting treatment 
for bilateral ulnar nerve palsy, and carpal tunnel syndrome 
from July 1985 to June 1992 were associated with the claims 
folder.

In May 1993 correspondence, the veteran again sought to 
reopen his claim for service connection for residuals of 
crush injuries of the hands.

In August 1993, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for the veteran's bilateral hand 
disability.  The veteran filed a notice of disagreement with 
this decision in April 1994, and attached photographs showing 
a cast on his right arm and hand during service.  He 
submitted a substantive appeal later that month, perfecting 
his appeal.

In April 1994, the RO found that new and material evidence 
had not been submitted to reopen the veteran's claim of 
entitlement to service connection for residuals of crush 
injuries of the hands.

During a February 1996 personal hearing, the veteran 
testified that he injured both hands when a gust of wind blew 
a large metal door on a ship closed on them in May 1955.  T. 
at 2.  He reported that he was immediately taken to a 
hospital in Tachikawa, Japan, where he was treated for 
approximately two to three weeks.  T. at 2.  Following his 
discharge from the hospital, the veteran returned to the 
United States, and was separated from service.  T. at 2.

A March 1996 hearing officer's decision concluded that new 
and material evidence had not been submitted to reopen the 
claim for service connection for residuals of crush injuries 
of the hands.

The Board remanded the case to the RO for further development 
in November 1997.  In particular, the Board directed the RO 
to attempt to obtain inpatient treatment records from the 
United States Air Force Hospital in Tachikawa, Japan in 
approximately April 1955.

In compliance with the November 1997 remand, the RO requested 
inpatient treatment records from NPRC in January 1998.  In a 
March 1998 response, NPRC indicated that no such records were 
found.

Consequently, the RO found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for residuals of crush injuries of the hands in June 2000.

Analysis

As indicated above, service connection for residuals of crush 
injuries of the hands was denied by a February 1989 rating 
decision.  The veteran was notified of that decision and his 
appeal rights, but failed to perfect an appeal.  See 
38 U.S.C. 4005(c) (West 1988) (now 38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1999)); 38 C.F.R. § 19.192 (1988) (now 
38 C.F.R. § 20.1103 (1999)).  Accordingly, the February 1989 
rating decision denying service connection for a bilateral 
hand disability became final and is not subject to revision 
on the same factual basis, but may be reopened on the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. 
App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  See also Winters v. West, 12 Vet. App. 203 (1999), 
rev'd on other grounds, sub nom. Winters v. Gober, No. 99-
7108 (Fed. Cir. July 26, 2000); Elkins v. West, 12 Vet. App. 
209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim for 
service connection for residuals of crush injuries of the 
hands.  The evidence since the last denial includes 
photographs showing a cast on the veteran's right arm and 
hand during service, VA medical records from July 1985 to 
June 1992, and testimony from the February 1996 personal 
hearing.  This evidence, however, is fundamentally cumulative 
of other evidence previously submitted and considered by the 
RO in February 1989.  Specifically, copies of the photographs 
showing a cast on the veteran's right arm and hand during 
service were of record at the time of the February 1989 
rating decision.  The medical evidence of record considered 
by the RO in February 1989 failed to show a nexus between the 
veteran's current bilateral hand disability and service, and 
the medical evidence submitted since the final decision 
similarly fails to show a nexus.

Lay evidence of record at the time of the final decision 
alleged that the veteran's current bilateral hand disability 
was related to crush injuries of the hands during service.  
Statements received subsequent to the February 1989 rating 
decision (including various written statements from the 
veteran, and testimony from the February 1996 personal 
hearing) simply reiterate the aforementioned allegations, and 
are merely redundant of evidence previously of record, and 
thus not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in February 1989.  The newly 
submitted evidence simply reiterates the substance of the 
veteran's lay evidentiary assertions that were previously of 
record in February 1989.  The Board must find that the 
recently obtained evidence is fundamentally cumulative.  It 
only serves to show what was known in February 1989.  
Consequently, the Board finds that this evidence is not 
"new" and cannot constitute "new and material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material.

The Board must further note that this matter is clearly 
distinguishable from Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) as the RO made extensive efforts in its initial 
adjudications to secure the veteran service medical records, 
including those from the specific locations the veteran 
reported treatment in service.  The RO also specifically 
advised him that these searches failed to produce either the 
service medical records or possible collateral administrative 
records to support his claim.  The Board further directed an 
additional search based upon additional information from the 
veteran and this also failed to produce records of the 
claimed treatment at Tachikawa Air Base in 1955.  Thus, there 
was no "grave procedural error" to vitiate the finality of 
the prior adjudications.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for residuals of 
crush injuries of the hands, under Elkins, supra, the Board 
need proceed no further.  Indeed, the Board's analysis must 
end here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The Board notes that nothing in the above discussion is 
intended to cast doubt on the veteran's good faith.  Under 
the law, the Board simply has no authority to get to the 
merits of the claim.  


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
residuals of crush injuries of the hands is denied.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

 

